Citation Nr: 1234179	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  08-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in Montgomery, Alabama, which increased the Veteran's disability rating for PTSD to 50 percent, effective January 13, 2006.  The Veteran expressed disagreement with the assigned disability rating and perfected a substantive appeal.

In April 2009, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing is of record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the April 2009 hearing, the undersigned clarified the issue on appeal and inquired as to the severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  It is now returned to the Board.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, PTSD most closely approximates occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry. 

In the decision below, the Board grants an increased 70 percent disability rating for the service-connected PTSD.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the service treatment records and reports of his post-service care, to include Social Security Administration disability compensation benefits records.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran's PTSD is currently rated under 38 C.F.R. 4.130, Diagnostic Code 9411.  Under this diagnostic code provision, a 50 percent disability rating is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

A 100 percent disability rating is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule for rating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6 (2011).

In January 2006, the Veteran wrote that his PTSD symptoms were getting worse and that this interfered with his employment.  In February 2006, he submitted a written statement from his wife, who opined that his PTSD had increased in severity.  He was said to struggle with stress, depression, anxiety, nightmares and sleep disturbance.  He was frightened by police, ambulances, and fire trucks.  He was afraid to drive.  He reported hearing voices and strange noises.

In early 2006, the Veteran was followed by a VA psychiatrist and attended group therapy for stress and time management.  

A VA examination report dated in March 2006 shows that the examiner noted that in prior mental health appointments the Veteran had complained of sleep loss, nightmares, irritability, increased startle reflex, and fearfulness of going back to sleep once awake.  He was taking two different psychiatric medications.  He also participated in group therapy.  He reported that he would be awakened by nightmares three to four times per week, and would have difficulty falling back asleep.  Most of his nightmares would be of Vietnam and when having nightmares he would thrash around and sometimes cry out in his sleep.  His wife would sleep in the guest room due to his nightmares.  He would also have intrusive thoughts of Vietnam weekly or more often.  Police and ambulance sirens were upsetting because they would remind him of Vietnam.  Helicopter and aircraft sounds could  also trigger recollections.  He tried to avoid television coverage of the Iraq war because it would stir up memories, and he did not like to talk about his experiences unless it was with a caregiver or fellow Veteran.  He reported that he was somewhat socially isolated and uncomfortable in groups, and this had gotten worse in recent years.  He would be chronically irritable in response to minimal provocations.  He tried to avoid people other than family members or friends.  He reported hypervigilant behaviors, including double checking the locks, listening for noises, and looking out windows.  He tried to avoid crowded places and could not stand in a checkout line with people behind him.  He would have periodic episodes of depression with crying spells towards the end of the month due to stress over his financial situation.  He denied current and past suicidal thinking.  He would get restless and walk outside.  He listened to religious compact discs to calm himself.  He would have intermittent memory difficulties when tired or anxious.  His symptoms were said to have worsened after losing his job in 2004.

The Veteran reported that he was independent with his activities of daily living, but his wife needed to remind him to take his medication and go to medical appointments.  He stopped driving in December 2005.  He said he was forgetful.  Police sirens were so anxiety producing that he had to pull off the road when he heard them.  He would primarily relax by watching television, including sports, religious shows, and game shows. 

Mental status examination revealed grooming and hygiene were within normal limits.  The Veteran reported that his mood was quiet with some depression.  His observed affect was depressed.  His speech was soft.  His thoughts were appropriate, but sometimes slow and rambling.  He was fully oriented.  His attention, concentration, and immediate memory functions were slowed.  His abstraction and memory abilities were intact.  The Veteran reported that sometimes he heard things such as the phone or doorbell or hearing his name called.  He denied hallucinations or other disturbances of reality contact.  He reported poor appetite.

The examiner opined that the Veteran continued to experience PTSD, and that his symptoms appeared to become more intense and frequent after he lost his job. The examiner did not give an opinion on industrial impairment.  His GAF scores were estimated in the range of 50 to 55.  

VA treatment records from later in 2006 reflect continued problems with nightmares, flashbacks, avoidance, insomnia, and hypervigilance.  The Veteran reported that he handled his symptoms better when he was working but now that he was unable to work, he had time to think about the past, and he wondered why he survived and others did not.  He attended a combat trauma group and subsequently an anger management group.  He often participated in Sunday chapel services.  

A VA examination report dated in September 2006 shows that the Veteran reported that he still had nightmares about his Vietnam experiences about four to five times per week, with daily flashbacks, frequent nervousness and depression, frequent poor concentration, occasional irritability and short temper, and frequent sleep disturbance.  He had feelings of guilt, anger, and isolation.  He would avoid crowds and noises.  He avoided war movies and other activities or experiences that recall Vietnam to him.

Mental status examination showed that the Veteran tended to isolate himself frequently.  He answered questions.  His speech was coherent and relevant.  His mood was nervous and depressed and his affect was constricted.  Thought processes were intact, and there was no barrier to communication present.  He denied hallucinations or suicidal or homicidal thoughts.  Orientation and memory were preserved.  He stated that his nervousness, depression, irritability, and feelings of isolation affect his social life.  He was able to do activities of daily living.   He was competent and able to handle his funds and personal affairs.  The diagnosis was moderate to severe PTSD.  A GAF of 50 to 60 was assigned.  The examiner opined that the Veteran was unable to work due to PTSD symptoms.  

Thereafter, the Veteran continued to attend group therapy.  He continued psychiatric treatment, complaining of symptoms such as nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle response, hypervigilance, anger, insomnia, and poor concentration.  He complained of anhedonia.  He reported that he spent a lot of time along.  

The Veteran's wife submitted an undated written statement.  She said that the Veteran often behaved inappropriately, such as by cursing and making hand gestures to drivers on the road.  He was always angry, irritable, sleepless, and many times violent.  He would shake and cry out loud.  He would have hallucinations.  He had nightmares and flashbacks and lacks focus and concentration.  He would be confused about times and days, and she would have to help him remember to take his medications and to go to appointments.  He was depressed, and at one point, talked about death so that she was frightened he might take some sort of action in that regard.  He had poor personal hygiene.  When she would confront him about this, he would hit and curse her.  She was afraid to say much to him.  He had no friends, and family members no longer want anything to do with him.  Towards the end of his career, he had trouble at work with maintaining attendance and work ethics.  

The Veteran continued to attend group therapy and psychiatric appointments to date.  He continued to report problems with nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle response, hypervigilance, and poor concentration.  He reported that he never felt safe.  He only felt comfortable with other Veterans.  His marriage was strained.  GAF scores were in the 41 to 50 range, most commonly averaging around 45.

During the January 2011 hearing, the Veteran testified that it bothered him to be around people, and for that reason he was lonely.  He would not sleep well at night.  He would not go to the store or social events.  He used to come to church at the VA but he stopped doing that recently.  He would go to a group meeting every Monday at the VA.  He would have nightmares.  He was on social security disability for the past few years due to a combination of various physical and emotional problems.  He felt like people were watching and following him.  He was a domestic abuser.  He had troubles at work when he was working.  He had homicidal thoughts but no plans.  He felt his PTSD had become worse after the prior examination.

Social Security Administration records indicate that the Veteran was found to be disabled primarily due to a herniated disk L4-L5, with a secondary diagnosis of PTSD.  A functional assessment of the Veteran indicated mild to moderate disability due to PTSD.  

A VA examination report dated in September 2011 shows that the Veteran reported nightmares, difficulty sleeping, intrusive thoughts, and irritability.  He did not like crowds.  He had periods of depression but he was not currently depressed.  He was  noted to be prescribed a sleeping pill but no other psychiatric medications.  He attended a weekly peer support group.  He would occasionally go shopping.  He no longer watched television.  Mostly he would do nothing at home.

Mental status examination revealed that the Veteran was polite and cooperative.  His eye contact was fair and he was fully oriented.  His affect was appropriate and his mood was within normal limits.  His speech was relevant and coherent, and there was no evidence of psychosis or thought disorder.  The Veteran appeared capable of maintaining hygiene and activities of daily living.  He did not exhibit suicidal or homicidal thinking.  He appeared capable of managing his own funds.
The examiner noted that he met with the Veteran's wife briefly, and that there were numerous contradictions between what he said and what she said.  Psychological testing revealed symptom exaggeration.  It was also noted that the Veteran was prescribed no psychotropic medications, just medication for sleep.  For these reasons it was rather difficult to assess the severity of current symptoms, and it was the examiners opinion that the Veteran's symptoms were mostly mild with some moderate symptoms occurring on an occasional basis.  The examiner assigned a GAF of 60.  

The examiner noted that the Veteran had held the same job for 32 years, and it was obvious that his PTSD symptoms were not such that they would have caused interference in maintaining gainful employment.  There was some question about leisure activities because of contradictions between what the Veteran and his wife reported, but the Veteran did appear to be functioning reasonably well.

Giving the benefit of the doubt to the Veteran, his symptoms including nightmares, irritability with periods of violence, hypervigilance, and social isolation most closely approximately occupational and social impairment with deficiencies in most areas.

Total occupational and social impairment was not shown.  Interpretations of the severity of the Veteran's symptoms ranged from mild to severe but there was no indication of total impairment.  There were no documented hallucinations or delusions, although the Veteran and his wife reported that he heard noises or saw things sometimes.  Behavior, while uncouth at times, was not grossly inappropriate.  There was never assessed to be any danger of the Veteran hurting himself or seriously harming others, although his wife may have had some personal fears in this regard.  Again despite what his wife asserted, at all VA examinations no problems with activities of daily living were noted and these also were not documented in the Veteran's treatment records.  He was not on any psychotropic medications other than a sleep aid and he had never been hospitalized for psychiatric reasons.  While the VA examiner who performed the September 2006 VA examination opined that the Veteran was unable to work due to PTSD, suggesting total occupational impairment, this was contradicted by the September 2011 examiner's finding that it was obvious that PTSD symptoms did not preclude employment.  The Veteran had some social contact with other Veterans and was in a peer support group.

Additionally, the Board has considered the testimony and statements of the Veteran and his spouse as to the extent of his current PTSD.  They are certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal, as such, staged ratings are not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Veteran has been afforded the benefit of the doubt in assigning the 70 percent rating herein.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD has been awarded an increased disability rating of 70 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A 70 percent disability rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The evidence shows that the Veteran stopped working when the plant where he was employed closed and he was unable to find other work.  He applied for Social Security Administration disability benefits and was granted benefits primarily due to a back disability, with PTSD noted only as a secondary disorder with a functional assessment given of mild to moderate impairment from this disorder.  Therefore, it appears that the Veteran stopped working for reasons other than his PTSD.  

However, the question is not why the Veteran stopped working, or whether he would be able to work absent his service connected disabilities, but rather whether his service connected disabilities now are severe enough that they alone would prevent him from engaging in substantially gainful employment.  In this regard, the Veteran has been evaluated twice.  The examiner who saw the Veteran in September 2006 opined that the Veteran's PTSD symptoms prevented him from working.  However, the examiner who evaluated the Veteran in September 2011 opined that it was "obvious" that PTSD symptoms did not interfere with the Veteran's ability to maintain gainful employment.  Given this contradiction, the Board finds that the Veteran should be reexamined by a health care provider who has not seen him before, and a new opinion obtained that resolves the discrepancies between the September 2006 and September 2011 opinions.  

Additionally, this decision increases the Veteran's disability rating from 50 percent to 70 percent, so he now meets the schedular criteria for a TDIU.  Prior to this time, his claim has only been evaluated on an extraschedular basis by the RO.  A remand is also required for initial RO consideration of entitlement to TDIU on a schedular basis.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his PTSD shall also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are not yet of record.  All records obtained should  be associated with the Veteran's claims file.

2.  The RO/AMC shall afford the Veteran a VA examination, with a psychiatrist or psychologist who has not seen the Veteran before.  The examiner should review the claims file, including the September 2006 and September 2011 examination reports, in conjunction with the examination.  

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected PTSD precludes him  from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 
In doing so, the examiner must discuss the conflicting September 2006 and September 2011 VA opinions.  

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


